 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9    Brian Whitaker,
                                                         Case: No.: 3:19-CV-06538-LB
10              Plaintiff,
11       v.
12    Paul Steiner, in individual and                    [proposed] ORDER GRANTING
      representative capacity as trustee of              JOINT STIPULATION
13
      the Ann Hamburger Trust dated
14    August 29, 1974;
      Rooster & Rice III LLC, a
15    California Limited Liability
      Company; and Does 1-10,
16
17                     Defendants.
18
19          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT: The
20   parties are relieved from their obligation to conduct the joint site inspection
     under General Order no. 56. All other obligations and deadlines per General
21
     Order. No. 56 shall remain as calendared.
22
23
24   IT IS SO ORDERED.
25
     Dated:___________
            01/31/2020                           __________________________________
26
                                                 HONORABLE LAUREL BEELER
27                                               UNITED STATES MAGISTRATE JUDGE
28



                                                     1

     Proposed ORDER Granting Joint Stipulation              Case No. 3:19-CV-06538-LB
